                 Case 2:21-cr-00084-MCE Document 18 Filed 07/21/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-84 MCE
12                                 Plaintiff,            STIPULATION AND ORDER REGARDING
                                                         SENTENCING DATE AND PRESENTENCE
13                           v.                          REPORT DISCLOSURE SCHEDULE
14   AKOP ATOYAN,                                        DATE: July 22, 2021
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.       On April 29, 2021, the United States filed an information charging Akop Atoyan with

21 one count of health care fraud conspiracy, in violation of 18 U.S.C. § 1349, and one count of conspiracy

22 to pay and receive health care kickbacks, in violation of 18 U.S.C. § 371.

23          2.       On July 15, 2021, defendant pleaded guilty to both charges in the information, pursuant

24 to a plea agreement.

25          3.       Defendant’s judgment and sentencing date currently is scheduled for October 7, 2021.

26          4.       The parties jointly request that the Court vacate the judgment and sentencing scheduled

27 for October 7, 2021, and enter an order setting the following schedule for sentencing and disclosure of

28 the presentence report:

      STIPULATION REGARDING HEARING                      1
30
              Case 2:21-cr-00084-MCE Document 18 Filed 07/21/21 Page 2 of 2


 1         Judgment and sentencing:                                  December 16, 2021

 2         Reply or statement of non-opposition:                     December 9, 2021

 3         Motion for correction:                                    December 2, 2021

 4         Presentence Report:                                       November 25, 2021

 5         Written objections:                                       November 18, 2021

 6         Proposed Presentence Report:                              November 4, 2021

 7

 8         IT IS SO STIPULATED.

 9
      Dated: July 19, 2021
10                                                       PHILLIP A. TALBERT
                                                         Acting United States Attorney
11

12                                                       /s/ MATTHEW THUESEN
                                                         MATTHEW THUESEN
13                                                       Assistant United States Attorney
14

15    Dated: July 19, 2021                               /s/ THOMAS A. JOHNSON
                                                         THOMAS A. JOHNSON
16                                                       Counsel for Defendant
17                                                       Akop Atoyan

18
                                                   ORDER
19
           IT IS SO ORDERED.
20
     Dated: July 21, 2021
21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                  2
30
